09-1610-ag
         Zou-Ye v. Holder
                                                                                       BIA
                                                                                 LaForest, IJ
                                                                               A098 889 401


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 18 th day of February, two thousand               ten.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                PETER W. HALL,
 9                DEBRA ANN LIVINGSTON,
10                       Circuit Judges.
11       _______________________________________
12
13       CHANG TAN ZOU-YE,
14                Petitioner,
15
16                          v.                                  09-1610-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Charles Christophe, New York, New
24                                     York.
1    FOR RESPONDENT:         Tony West, Assistant Attorney
2                            General, Civil Division; Francis W.
3                            Fraser, Senior Litigation Counsel;
4                            Steven F. Day, Trial Attorney,
5                            Office of Immigration Litigation,
6                            United States Department of Justice,
7                            Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       Chang Tan Zou-Ye, a native and citizen of the People’s

14   Republic of China, seeks review of a March 20, 2009, order

15   of the BIA affirming the July 25, 2007, decision of

16   Immigration Judge (“IJ”) Bridget LaForest, which denied his

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).   In re Chang

19   Tan Zou-Ye, No. A098 889 401 (B.I.A. Mar. 20, 2009), aff’g

20   No. A098 889 401 (Immig. Ct. N.Y. City July 25, 2007).   We

21   assume the parties’ familiarity with the underlying facts

22   and procedural history in this case.

23       Because the BIA summarily affirmed the IJ’s decision

24   without opinion, we review the IJ’s decision as the final

25   agency determination.   See Shunfu Li v. Mukasey, 529 F.3d

26   141, 146 (2d Cir. 2008).   The applicable standards of review


                                   2
1    are well-established.   See Bah v. Mukasey, 529 F.3d 99, 110

2    (2d Cir. 2008); Manzur v. U.S. Dep't of Homeland Sec., 494

3    F.3d 281, 289 (2d Cir. 2007).

4        The IJ reasonably denied Zou-Ye’s applications for

5    asylum and withholding of removal because he failed to

6    establish that he suffered any harm as a result of his

7    arguing with Chinese family planning authorities.   See Shi

8    Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 309-12 (2d

9    Cir. 2007) (en banc).   We likewise uphold the IJ’s finding

10   that Zou-Ye’s claimed well-founded fear of persecution was

11   too speculative where it was based on Zou-Ye’s desire to

12   have a second child in the future.   See Jian Xing Huang v.

13   INS, 421 F.3d 125, 128-29 (2d Cir. 2005).

14       Finally, we find no error in the IJ’s determination

15   that Zou-Ye failed to demonstrate that he would be subject

16   to torture based on his illegal departure from China, or

17   that he would be treated as a political prisoner.   Zou-Ye

18   failed to provide any particularized evidence that he is

19   likely to be subject to torture in a Chinese prison.     See Mu

20   Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 158 (2d

21   Cir. 2005) (requiring an applicant to present particularized

22   evidence of the likelihood that he will be tortured in

                                     3
1    China).   Therefore the IJ properly denied his application

2    for CAT relief.         For the foregoing reasons, the

3    petition for review is DENIED.    As we have completed our

4    review, any stay of removal that the Court previously

5    granted in this petition is VACATED, and any pending motion

6    for a stay of removal in this petition is DISMISSED as moot.

7    Any pending request for oral argument in this petition is

8    DENIED in accordance with Federal Rule of Appellate

9    Procedure 34(a)(2), and Second Circuit Local Rule 34(b).

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk
12
13




                                   4